Citation Nr: 0920943	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to July 
1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the RO.

In March 2009, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision. 


FINDING OF FACT

The Veteran's right ankle disability, manifested primarily by 
recurrent right ankle sprains, was first clinically 
demonstrated in service.


CONCLUSION OF LAW

Right ankle disability, primarily diagnosed recurrent right 
ankle sprains, is the result of an injury sustained in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim of 
entitlement to service connection for right ankle disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

Analysis

The Veteran contends that his right ankle disability was 
first manifested in service in April 1979, when he sustained 
an injury to the ankle.  He states that he has had recurrent 
ankle sprains since that time and that service connection is, 
therefore, warranted.  After carefully considering the claim 
in light of the record and the applicable law, the Board 
agrees.  Accordingly, the appeal will be granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the competent evidence of 
record must show (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran is taken to be in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.304(b) (2008).  VA 
bears the burden of proof to rebut the presumption.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  

The history conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).  

However, even if a veteran made signed statements, against 
his own interest , relating to the origin, or incurrence of 
any disease or injury made in service, it is of no force and 
effect if other data do not establish the fact.  38 C.F.R. 
§ 3.304(b)(3).  Moreover, a recorded history provided by a 
lay witness does not constitute competent medical evidence of 
a chronic preservice condition, even though the appellant's 
account of his preservice illnesses was recorded by medical 
examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Veteran's service treatment records show that in April 
1979, he sustained an acute right ankle sprain.  The evidence 
suggested that he had a history of mild right ankle sprains 
dating back to a time prior to his entry in service.  
However, that history was based, primarily, on the Veteran's 
report.  Although X-rays revealed right ankle fragments which 
appeared to be the result of previous sprains, there was no 
competent evidence to show when those sprains occurred prior 
to service.  Rather, the preponderance of the evidence showed 
that the Veteran's right ankle was sound at the time he 
entered service.  For example, the report of the Veteran's 
July 1978 service entrance examination was negative for 
complaints or clinical findings of right ankle disability of 
any kind, as were the Veteran's medical records during his 
first ten months of service.  In this regard, the Board notes 
that he endured the rigors of basic training without any 
evidence of right ankle disability.  Therefore, the Board 
concludes that there was no clear and unmistakable evidence 
which demonstrated any right ankle disability prior to 
service.  Absent such evidence, the history reported by the 
Veteran cannot be used to rebut the presumption that he was 
in sound physical condition at the time he entered service.  
See Gahman v. West, 13 Vet. App. 148, 150 -151 (1999).

In addition to the May 1979 injury, the Veteran sprained his 
right ankle in service in March 1982.  Although no residual 
disability was recorded during his July 1982 service 
separation examination, lay statements from people who have 
known the Veteran since shortly after service and post-
service medical records, dated since 1984, attest to the fact 
that the Veteran continued to sprain his right ankle several 
times a year.  In view of the continuing symptomatology, the 
Board finds a plausible basis for service connection right 
ankle disability, manifested primarily by recurrent right 
ankle sprains.  At the very least, there is an approximate 
balance of evidence both for and against the claim that the 
Veteran's current right ankle disability had its onset in 
service.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 
C.F.R. § 3.102.  Accordingly, the appeal is allowed.


ORDER

Entitlement to service connection for right ankle disability, 
manifested by recurrent right ankle sprains, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


